ORDER
PER CURIAM.
Defendant, Joe Lee Dixon, appeals from the judgment entered upon a jury verdict convicting him of first degree murder in violation of section 565.020 RSMo 2000 and armed criminal action in violation of section 571.015 RSMo 2000. He contends the trial court plainly erred in permitting the State to present evidence and to make comments during closing arguments inferring Defendant was a gang member.
Having reviewed the briefs of the parties and the record on appeal, we conclude no error, plain or otherwise, occurred. An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).